Citation Nr: 0319576	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-02 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from August 1967 to March 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1998 
rating decision of the Regional Office (RO) in Boston, 
Massachusetts that denied service connection for PTSD.  


REMAND

The veteran asserts that he now has PTSD as the result of his 
traumatic experiences in Vietnam, for which service 
connection should be granted.  

The record contains a comprehensive VA psychiatric evaluation 
report dated in February 1999 in which PTSD related to the 
veteran's claimed combat experiences is diagnosed.  The 
appellant's private physician also related PTSD to traumatic 
experiences in Vietnam in a statement dated in December 1998.  
VA outpatient records dated between 1996 and January 2000 
reflect continuing therapy with diagnoses of PTSD based on 
the appellant's Vietnam experiences.  

The Board notes, however, that while the veteran does indeed 
carry well-documented diagnoses of PTSD, it is not shown that 
his reported stressors have been verified to date.  In this 
regard, it is noted that the record contains statements in 
which the veteran has recited some traumatic experiences and 
events in Vietnam which he believes may have led to the onset 
of PTSD.  When evaluated by VA in January and February 1999, 
he also reported additional Vietnam stressors.  VA 
Adjudication Procedure Manual M21-1, Part III,  5.14(c)(4) 
(2003) requires development:  "A denial solely because of an 
unconfirmed stressor is improper 


unless it has first been reviewed by the CURR or the Marine 
Corps."  The Board is thus of the opinion that an attempt 
should be made to verify the stressor information in the 
record.  

In the supplemental statement of the case dated in January 
2003, the RO informed the veteran of the duty-to-assist 
provisions under the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002).  However, there is no document in the 
record notifying the veteran of the allocation of the burden 
of producing evidence; that is, which evidence VA will obtain 
and which evidence the veteran must provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  During the 
course of this appeal, the regulation authorizing the Board 
to develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
letter notifying him of the allocation of 
the burden of producing evidence.  In 
this case, the veteran must provide 
information, with respect to each 
stressor, identifying (a) the location of 
each stressor, (b) the unit of his 
assignment to the Company level, and (c) 
the date, which may be a range of up to 2 
months.

2.  The RO should carefully read the 
veteran's statements in the record, to 
include those in the clinical record 
pertaining to his Vietnam experiences, 
to compile a coherent list of stressors, 
undertake any further appropriate 
development indicated, and refer the 
information to the Center for Unit 
Records Research (CURR) for 
verification.

3.  If a valid stressor is indicated, but 
not one that has already been identified 
as a stressor and linked to the diagnosis 
of PTSD, the appellant should be 
scheduled for a special VA examination to 
determine if the accepted stressor(s) are 
linked to the PTSD.  The RO must furnish 
the examiner with a complete and accurate 
account of the stressor or stressors that 
it has determined are established by the 
record, and the examiner must be 
instructed that only the event(s) as 
confirmed by the record may be considered 
for the purpose of supporting the 
diagnosis of PTSD.  The examiner must be 
provided with the appellant's claims 
folder for review prior to conducting the 
examination 

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all applicable 
regulations.  If action remains adverse 
to the appellant, he should be furnished 
a supplemental statement of the case and 
be given the opportunity to respond.  

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




